 

Co-Brand License Agreement

Between

AT&T Intellectual Property and

One Media Partners, Inc.

 

This Co-Brand License Agreement (“License Agreement”) is entered into as of the
last date signed (the “Effective Date”) by and among AT&T Intellectual Property
II, L.P. d/b/a/ AT&T Intellectual Property (“ATTIP”), a Nevada limited
partnership with offices located at 675 W. Peachtree Street, Suite 4000,
Atlanta, Georgia 30375, on behalf of itself and its Affiliates, and One Media
Partners, Inc. (“One Media”), a Delaware corporation with offices located at
1701 E. Woodfield Road, Suite 315, Schaumburg, Illinois 60173. ATTIP, AT&T
Mobility Services LLC and One Media are sometimes referred to herein
individually as “Party” or collectively as the “Parties.” 

 

RECITALS:

 

Whereas, AT&T Mobility Services LLC (“AT&T”), an Affiliate of ATTIP, and One
Media have entered into the AT&T Machine To Machine Wireless Communications
Agreement, the Service Guide, the General Terms and Conditions and Exhibits (
together, the “Master Agreement”) on February 5, 2016; and  

 

Whereas, under the Master Agreement, One Media will purchase wireless Enterprise
On Demand/Control Center Integration services from AT&T to be used with the One
Media medical wearable device known as the Sensation, which will provide
wireless communication between One Media subscribers and their health care
providers (“Products and Services”); and  

 

Whereas, AT&T and One Media want to make use of each other's trade names,
trademarks, service marks, logos, iconography and trade dress (collectively, the
“Marks”) in connection with the advertising, marketing, promoting, and packaging
of the Products and Services; and 

Whereas, ATTIP, as owner of the AT&T Marks, is willing to license certain AT&T
Marks to One Media under the terms and conditions hereof, and One Media is
willing to license certain One Media Marks to AT&T under the terms and
conditions hereof; 

 

Now, therefore, in consideration of the mutual covenants set forth below, the
Parties agree as follows: 

 

This License Agreement sets forth the terms and conditions of the use of the
respective Marks, the ownership rights thereto, and the application of graphic
and other guidelines for use of the Marks in connection with the Products and
Services. 

 

2.LICENSE OF MARKS.  

 

A.Grant of License. ATTIP, as one Licensor, hereby grants to One Media, as one
Licensee, the personal, non-exclusive, non-transferable, non-assignable,
non-sublicensable, royalty free, revocable right to use the ATTIP Marks set
forth in the attached and incorporated EXHIBIT A, as may be amended from time to
time. One Media, as a second Licensor, hereby grants to AT&T, as a second
Licensee and Affiliate of ATTIP, the personal, non-exclusive, non-transferable,
non-assignable, non-sublicensable, revocable right to use the One Media Marks
set forth on the attached and incorporated EXHIBIT B, as may be amended from
time to time. These licenses are granted solely in conjunction with the
co-branding of internet websites and electronic and printed materials to be used
in advertising, promoting and packaging the Products and Services within the
United States (the “Territory”). No license is granted herein for the use of the
Marks on anything other than as set forth herein. Each Party, in its role as
Licensor shall be referred to herein as a “Licensor Party” and each Party, in
its role as Licensee shall be referred to herein as a “Licensee Party.” For
avoidance of doubt, “Affiliate” shall mean, with respect to a Party, any entity
that, directly or indirectly, controls, is controlled by, or is under common
control with such Party; and “control” means the direct or indirect possession
of the power to direct or cause the direction of the management or policies. 

 

B. Ownership. Each Licensee Party hereto recognizes the validity of, and will do
nothing inconsistent with, or which would negatively impact, the Licensor
Party’s rights in and ownership of the Licensor Party’s Marks or the goodwill
represented thereby. Each Licensee Party further recognizes that all use of the
Licensor Party’s Marks by it shall inure to the benefit of, and be on behalf of
the owning Party and the Licensor Party. No Licensee Party has the right to
register any Mark(s) of the Licensor Party or any confusingly similar mark as a
corporate or trade name, domain name, trademark or service mark in any country
or territory.  

--------------------------------------------------------------------------------

Proprietary and Confidential

This License Agreement and information contained therein is not for use or
disclosure outside of AT&T and its Affiliates, One Media Partners and the
parties’ third party representatives, except under written agreement by the
contracting parties.

 

1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

3.QUALITY; USE OF MARKS; ADVERTISING. 

 

A.Quality. A high standard of quality for the Marks and the Products and
Services shall be maintained. The Parties acknowledge and agree that maintaining
the goodwill associated with the Marks is of substantial importance to the
owning and Licensor Parties. The Licensee Party therefore agrees that all
activities using the Licensor Party’s Marks shall meet or exceed the standard of
quality agreed to hereunder with respect to the Products and Services and those
adhered to by the Licensee Party in the conduct of its own business under its
own Marks. To this end, all printed or electronically transmitted material in
which the Licensor Party’s Marks are used shall be submitted in writing by the
Licensee Party or the designated account manager of Licensor Party for review in
advance and shall not be distributed or used in any manner without prior written
approval of the Licensor Party, which approval shall not be unreasonably
withheld or delayed. The Licensor Party will endeavor to respond to all requests
for approval within five (5) working days. However, failure to respond within
the time period denoted shall not be considered an approval. For the AT&T Marks,
requests for approval will be made to the AT&T Brand Center website at
brandcenter.att.com by the AT&T designated account manager or AT&T
representative. For the One Media Marks, requests for approval will be made to
Robert J Wagner at rjwagner@onemediapartners.com. Each Licensor Party may
withhold its consent to the use of its Marks in a particular context by the
other in its sole discretion. However, once consent is given for a type of use
(e.g., use of the Marks on device packaging), consent is not required for each
use of the Marks in that specific context, as long as such use is without
material change (changes to grammar, punctuation, changes in background color
and corrections of typos are de facto considered immaterial). If the use of the
Marks in connection with the Products and Services fails to meet applicable
quality standards, the Licensor Party may immediately cancel any such prior
authorization. Each Licensor Party reserves the right to inspect and review, at
any reasonable time and with reasonable notice, the use of its Marks by the
Licensee Party in order to confirm that the nature and quality of the Products
and Services associated with the Marks and the use of its Marks by the Licensee
Party conform to the Licensor Party’s standards.  

 

B.Use. Any use of the Marks of a Licensor Party that is not authorized herein or
in writing by such Licensor Party is strictly prohibited and may give rise to an
act of infringement. Each Licensee Party shall strictly comply with all graphic
and trademark standards for the Marks and standards with respect to the nature
and quality of the Products and Services which may be furnished by the Licensor
Party from time to time and shall place appropriate trademark notices on Marks
of the other as required. The Parties agree that no Party shall create a
combination mark consisting of one or more of its Marks with the Marks of any
other Party, and that all uses of Marks of each Party in proximity to each other
shall be consistent with graphic standards and layout arrangements which are
mutually agreed to by the Parties.  

 

C. Advertising. Recognizing the value and importance of advertising in
establishing and maintaining the goodwill and public image of the Marks, the
Parties agree that all training, informational materials, advertising and
promotion in any manner or medium must be conducted in a dignified manner. Each
Licensee Party shall only display the Marks in the manner approved by the
Licensor Party. No Party will in any manner use, display, broadcast, transmit or
disseminate any material which contains (i) material misrepresentations or omits
to state a material fact with regard to such Party or its competitors, or any
other Party, its Affiliates, their Marks or the Products and Services, their
products and services or the products and services of their competitors, or (ii)
a statement in derogation of any other Party, its Affiliates, their Marks or the
Products and Services or their products or services.  

 

4.DUTIES OF PARTIES 

 

A.Indemnification.  

 

(i)One Media will defend, indemnify and hold harmless AT&T, ATTIP and their
Affiliates, directors, officers and employees from and against any and all
liabilities or losses related to or arising out of the use of the Products and
Services, including but not limited to any claims of bodily injury, property
damage or of violations or alleged violations by One Media or its subscribers of
privacy or of confidentially or violations or alleged violations by One Media or
its subscribers of any law or regulation or of the Health Insurance Portability
and Accountability Act, as well as any costs, including reasonable attorneys’
fees. 

 

(ii)Licensee Party shall defend, indemnify and hold harmless the Licensor Party,
and its Affiliates and their respective officers, directors, employees and
stockholders, from and against any and all claims arising directly or indirectly
from, as a result of, or in connection with, such Licensee Party's unauthorized
use of the Marks, and any obligations arising under Section 4. (Duties of
Parties), as well as any costs, including reasonable attorneys’ fees. 

--------------------------------------------------------------------------------

Proprietary and Confidential

This License Agreement and information contained therein is not for use or
disclosure outside of AT&T and its Affiliates, One Media Partners and the
parties’ third party representatives, except under written agreement by the
contracting parties.

 

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

B.Infringement.  

 

(i) Each Licensor Party will have the sole right to engage in infringement or
unfair competition proceedings involving its Marks. Each Licensor Party will
bear the expense of any prosecution or defense of such action, including damages
and attorneys’ fees; provided, however, to the extent that damages, expenses or
attorneys’ fees are attributable to non-adherence to the terms of this License
Agreement by the Licensee party, the Licensee Party shall reimburse the Licensor
Party for all such expense, damages and reasonable attorneys’ fees.  

 

(ii) Each Licensee Party will promptly notify each Licensor Party in writing of
any suspected infringement of, or challenge to, the validity, registration,
ownership or use of any of the Licensor Party’s Marks, if the Licensee Party
becomes aware of it. The Licensor Party may, in its sole discretion, institute
or defend infringement or unfair competition proceedings as it deems appropriate
and shall have the full opportunity to control the prosecution, defense or
settlement thereof. If the Licensor Party undertakes the prosecution or defense
of any litigation relating to its Marks, the Licensee Party will cooperate, at
the Licensor Party’s reasonable expense, by executing documents and performing
acts reasonably needed to assist with the prosecution or defense thereof.  

 

(iii) If in the Licensor Party’s sole judgment, any claim or suit for
infringement brought by a third party can be avoided or resolved by
discontinuing use of the applicable Mark, the Licensor Party will notify the
Licensee Party accordingly, and the Licensee Party will discontinue using the
Mark upon ninety (90) days’ (or such shorter period as may be required in an
injunction) prior written notice from the Licensor Party to the Licensee Party,
provided that the Parties first mutually work in good faith and with reasonable
efforts to replace the Licensor Party’s Mark with another Mark of Licensor Party
for purposes of continued co-branding of the Products and Services. No Party
shall have liability for damages to any other Party for any loss of use of the
Marks (including any loss resulting from either Party’s loss of title or
ownership of the Marks or the rights thereto whether by judgment, settlement or
otherwise). THE FOREGOING SETS FORTH THE ENTIRE OBLIGATION AND LIABILITY OF THE
PARTIES FOR INFRINGEMENT OF ANY THIRD PARTY INTELLECTUAL PROPERTY RIGHTS IN THE
MARKS. 

 

C.Legal Compliance. All Parties agree to comply, at their own expense, with all
applicable laws, ordinances and regulations of all governmental authorities in
the applicable state or Territory, and all political subdivisions thereof, where
the Party is actually providing the Products and Services, whether directly or
through arrangements with third parties. Each Party will also obtain and
maintain, at its own expense, all necessary licenses, permits and approvals, to
the extent required to provide or participate in the Products and Services in
each market in the Territory where it is providing or participating in the
Products and Services.  

 

D.Litigation and Regulatory Matters. Each Party will notify the other Parties in
writing by personal deliver, facsimile or by email within five (5) days
following (i) the commencement of any action, suit or proceeding brought against
any Party, or (ii) issuance of any order, writ, injunction, award or decree of
any court, agency or other governmental or quasi-governmental body which, in
either case, could have a material adverse effect on the Marks, the Products and
Services or the operation or financial condition of either Party's business or
that of their Affiliates.  

 

E.Business Practices. Each Party shall maintain a competent, conscientious,
trained staff. No Party shall engage in any trade practice, employment practice,
or other activity which is harmful to the goodwill associated with the Marks, or
that reflect unfavorably on the reputation of any other Party, its Affiliates or
the Products and Services, or which constitutes deceptive or unfair competition,
consumer fraud or misrepresentation.  

 

5.TERM.  

 

The term of this License Agreement shall commence on the Effective Date, and
shall continue conterminous with the Master Agreement. 

 

6. TRANSFERS AND ASSIGNMENTS.  

 

Each Party agrees and acknowledges that nothing contained in this License
Agreement is intended or operates as an assignment or grant to any other Party
of any right, title or interest in or to the Licensor Party’s Marks or the
goodwill attached thereto and that this License Agreement does not convey the
right to grant a sublicense and is not assignable; provided, however, that AT&T
may assign in whole or in part certain of its rights, duties and obligations
hereunder to a wholly owned Affiliate, provided that in such case, AT&T shall be
responsible for ensuring that such that such Affiliate fulfills the duties and
obligations of AT&T hereunder.  

--------------------------------------------------------------------------------

Proprietary and Confidential

This License Agreement and information contained therein is not for use or
disclosure outside of AT&T and its Affiliates, One Media Partners and the
parties’ third party representatives, except under written agreement by the
contracting parties.

 

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

7. WAIVERS. 

 

No failure of a Party to exercise any right or remedy reserved to it in this
License Agreement, or to insist upon compliance by any other Party with any
obligation or condition in this License Agreement, and no custom or practice of
the Parties at variance with the terms hereof, shall constitute a waiver of such
Party's rights to demand exact compliance with any of the terms of this License
Agreement. Waiver by a Party of any particular default shall not affect or
impair its right with respect to any subsequent default of the same or of a
different nature; nor shall any delay, forbearance or omission by such Party to
exercise any power or right arising out of any breach or default by any other
Party of any of the terms, provisions or covenants of this License Agreement
affect or impair such Party's rights; nor shall such constitute a waiver by a
Party of any rights hereunder or rights to declare any subsequent breach or
default. No Party makes any warranties or guarantees upon which any other Party
may rely, nor assumes any liability or obligation to any other Party, by
providing any waiver, approval, consent or suggestion to any other Party in
connection with this License Agreement, or by reason of any neglect, delay or
denial of any request therefor.  

 

8.TERMINATION. 

 

Any Licensor Party or Licensee Party may terminate this License Agreement for
convenience upon ninety (90) calendar days’ written notice to the other Parties.
Notwithstanding anything else in this License Agreement, if there is a breach or
default of Section 4. (Duties of the Parties) of this License Agreement, the
Party not in breach or default may, upon providing written notice, terminate the
License Agreement immediately.  

 

9.DUTIES UPON TERMINATION. 

 

A.Upon the termination of this License Agreement or cancellation of a Licensee
Party’s authorization to use any Marks under Section 2. (License of Marks) of
this License Agreement, the Licensee Party, or the Party whose authorization to
use the Marks has been revoked, as applicable, agrees to cease to hold itself
out as a Licensee, to discontinue all use of the Licensor Party’s Marks, cease
all marketing and promotional activities in connection with the Products and
Services. 

 

B. In the event a Party continues to provide similar and comparable Products and
Services, such Party agrees not to use any identification or description,
misrepresentation, copy or confusingly similar imitation of any other Party’s
Marks in connection with such business which is likely to cause confusion or
deception in the minds of customers, or which is likely to dilute any other
Party’s rights in and to its Marks, or may falsely suggest an association or
connection with any other Party, its Affiliates or its Marks.  

 

C. The Parties agree that upon termination of this License Agreement, if a
Licensor Party must obtain injunctive or other relief for the enforcement of any
provision of this Section 9. (Duties Upon Termination), the non-complying Party
shall pay the Party that successfully obtains injunctive or other enforcement
relief all damages, costs and expenses, including reasonable attorneys’ fees
incurred by Licensor Party in connection with such enforcement subsequent to
such termination.  

 

10.INDEPENDENT STATUS AND INDEMNIFICATION. 

 

A. The Parties acknowledge and agree that this License Agreement does not create
a fiduciary relationship among or between them; that each shall remain an
independent business; and that nothing in this License Agreement is intended to
constitute either Party as an agent, legal representative, subsidiary, joint
venturer, partner, employee or servant of the other for any purpose whatsoever. 

 

B.During the Term of this License Agreement and any renewal hereof, each
Licensee Party shall hold itself out to the public as an independent business
using the Marks pursuant to a license from the Licensor Party. Each Licensee
Party agrees to take such action as may be reasonably necessary or reasonably
requested by the Licensor Party to so notify the public. 

 

C.Nothing in this License Agreement authorizes a Party to make any contract,
agreement, warranty or representation on any other Party's behalf, or to incur
any debt or other obligation in such other Party's name. A Party shall in no
event assume liability for, nor be deemed liable hereunder as a result of, any
such action. No Party shall be liable by reason of this License Agreement for
any act or omission of any other Party in the provision of the Products and
Services or for any claim or judgment arising there from against the other
Parties.  

 

D.In no event shall a Party be liable to any other Party for any incidental or
consequential damages, whether foreseeable or not, arising from any breach of
the breaching Party's obligations under this License Agreement. 

--------------------------------------------------------------------------------

Proprietary and Confidential

This License Agreement and information contained therein is not for use or
disclosure outside of AT&T and its Affiliates, One Media Partners and the
parties’ third party representatives, except under written agreement by the
contracting parties.

 

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

11.NOTICES 

 

All notices required or permitted under this License Agreement shall be in
writing and shall be personally delivered or sent via confirmed facsimile, or by
email to a senior management contact address provided by each Party, with the
original sent by overnight courier service or mailed by certified or registered
mail, return receipt requested, to the respective Parties at the following
addresses unless and until a different address has been designated by written
notice to the other Party: 

 

Notices to ATTIP: Michael Bishop 

General Counsel 

AT&T Intellectual Property, LLC 

AT&T Midtown Center, Suite 40A01 

675 W. Peachtree Street 

Atlanta, GA 30308 

michael.bishop@att.com 

FAX: 404.927.7073 

 

Notices to One Media:Robert J. Wagner 

Chief Executive Officer 

One Media Partners, Inc. 

1701 E. Woodfield Road, Suite 315 

Schaumburg, IL 60173 

rjwagner@onemediapartner.com 

FAX: 630-214-3508 

 

Any notice by certified or registered mail shall be deemed to have been given at
the date and time of receipt. Any notice by facsimile or overnight courier shall
be deemed to have been given at the date of the confirmation of receipt.

 

12. SEVERABILITY AND CONSTRUCTION 

 

A.Except as expressly provided to the contrary herein, each portion, section,
part, term or provision of this License Agreement shall be considered severable;
and if, for any reason, a portion, section, part, term or provision hereof is
determined to be invalid or unenforceable because of any law or regulation by a
court or agency having valid jurisdiction, such shall not impair the operation
of, or have any other effect upon, all other portions, sections, parts, terms or
provisions of this License Agreement. 

 

B.Nothing in this License Agreement is intended, nor shall be deemed, to confer
any rights or remedies upon any person or legal entity other than the Parties
hereto, and their respective successors and assigns as permitted by this License
Agreement. 

 

C.All captions in this License Agreement are intended solely for the convenience
of the Parties, and none shall be deemed to affect the meaning or construction
of any provision hereof. 

 

D.All references herein to the masculine, neuter or singular shall be construed
to include the masculine, feminine, neuter or plural, where applicable; and all
acknowledgments, promises, covenants, agreements and obligations herein made or
undertaken by a Party shall be deemed jointly and severally undertaken by all
those executing this License Agreement on behalf of a Party.  

 

E.This License Agreement shall be deemed equally drafted and negotiated by all
the Parties hereto, and the rule of construction requiring a writing to be
construed against its drafter shall not be applied.  

 

F. Upon expiration or termination of this License Agreement, the Parties’
obligations, which by their nature are intended to continue beyond the
expiration or termination, will survive and remain in effect after the
expiration or termination of the License Agreement, including, but not limited
to, the following: Sections 2.B., 4., 7., 9., 10., 12., 13., and 14.  

--------------------------------------------------------------------------------

Proprietary and Confidential

This License Agreement and information contained therein is not for use or
disclosure outside of AT&T and its Affiliates, One Media Partners and the
parties’ third party representatives, except under written agreement by the
contracting parties.

 

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

13.APPLICABLE LAW 

 

A.THIS LICENSE AGREEMENT IS ENTERED INTO IN THE STATE OF NEW YORK IN THE UNITED
STATES OF AMERICA AND SHALL BE INTERPRETED AND CONSTRUED UNDER THE LAWS THEREOF.
ANY DISPUTES RELATING TO INTELLECTUAL PROPERTY SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE LAWS OF THE COURTS OF THE STATE OF NEW YORK, PROVIDED SUCH
LAWS ARE APPLICABLE UNDER THE APPROPRIATE LAWS RELATING TO CONFLICT OF LAWS. THE
PARTIES AGREE TO SUBMIT TO THE FEDERAL COURTS HAVING JURISDICTION IN NEW YORK.  

 

B.No right or remedy conferred upon or reserved to a Party by this License
Agreement is intended to be, nor shall be deemed, exclusive of any other right
or remedy herein or by law or equity provided or permitted, but each shall be
cumulative of every other right or remedy. 

 

C.Nothing herein contained shall bar a Licensor Party's right to apply for
injunctive relief against threatened conduct that will cause it loss or damages,
under applicable equity rules, including the applicable rules for obtaining
restraining orders and preliminary injunctions. 

 

14. ENTIRE AGREEMENT 

 

A. This License Agreement, the documents referred to herein, and the attachments
hereto, if any, constitute the entire, full and complete agreement between the
Parties concerning the subject matter hereof, and supersede all prior
agreements, understandings and representations. Without limiting the foregoing,
this License Agreement shall be deemed to supersede, for all purposes, any prior
agreement between the Parties hereto which contemplates or has as its primary
purpose the grant of a license to use the Marks in the Territory for the
purposes stated in the Master Agreement.  

 

B. This License Agreement may be executed in counterparts and each copy so
executed will be deemed an original. A signature received via facsimile or
electronically via e-mail will be as legally binding for all purposes as an
original signature. 

 

IN WITNESS WHEREOF, each of the Parties, by its duly authorized representative,
has entered into this Agreement, manually or by electronic signature, as of the
Effective Date. 

 

ONE MEDIA PARTNERS, INC.AT&T INTELLECTUAL PROPERTY II, L.P. d/b/a  

AT&T INTELLECTUAL PROPERTY, Through Its General Partner AT&T INTELLECTUAL
PROPERTY, LLC 

 

By: /s/ Robert J WagnerBy: /s/ Jeanette Napp 

Name: Robert J. WagnerName: Jeanette Napp 

Title: President & CEOTitle: Principal – Intellectual Property Brand Contracts  

Date: September 28, 2016Date: September 28, 2016 

--------------------------------------------------------------------------------

Proprietary and Confidential

This License Agreement and information contained therein is not for use or
disclosure outside of AT&T and its Affiliates, One Media Partners and the
parties’ third party representatives, except under written agreement by the
contracting parties.

 

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

 

Trademarks of AT&T

 

Document2.jpg [f8k122817_ex10z31.jpg] 

Document3.jpg [f8k122817_ex10z32.jpg] 

--------------------------------------------------------------------------------

Proprietary and Confidential

This License Agreement and information contained therein is not for use or
disclosure outside of AT&T and its Affiliates, One Media Partners and the
parties’ third party representatives, except under written agreement by the
contracting parties.

 

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT B

 

Trademarks of One Media Partners

 

Document4.jpg [f8k122817_ex10z33.jpg] 

 

Document5.jpg [f8k122817_ex10z34.jpg] 

--------------------------------------------------------------------------------

Proprietary and Confidential

This License Agreement and information contained therein is not for use or
disclosure outside of AT&T and its Affiliates, One Media Partners and the
parties’ third party representatives, except under written agreement by the
contracting parties.

 

8

 